In an action, arising out of a boundary line dispute, to recover damages from defendants Helin, Alexander and Buko, for their trespass upon plaintiffs’ land and to restrain them from further trespassing upon plaintiffs’ land, in which defendant Helin asserted a counterclaim and cross complaint against plaintiffs and others to compel the determination of their claims to his (Helin’s) land, the said defendant Helin appeals from so much of a judgment of the Supreme Court, Dutchess County, rendered May 11, 1959, after a nonjury trial, as, inter alia: (1) directs that plaintiffs recover $1,099.79 from defendants Helin, Alexander *817and Buko and permanently enjoins them from trespassing upon plaintiffs’ premises; (2) declares that plaintiffs and Walsh defendants are the owners of their respective premises north of Cedar Hill Road; (3) declares that the Johnston and Dreyer defendants are the owners of their respective premises south of Cedar Hill Road; and (4) dismisses upon the merits the counterclaim and cross complaint. Judgment insofar as appealed from affirmed, with costs. No opinion. Nolan, P. J., Ughetta, Pette and Brennan, JJ., concur.